Pee Cubiam.
Assuming, without deciding, that there was sufficient evidence of notice to require submission to the jury, it was error to refuse to permit cross-examination of the plaintiff wife, a party to the action, upon the ground that her attention had not been called to the matter about which it was sought to question her. Moreover, we think the interests of justice require the granting of a new trial upon the ground of newly-discovered evidence. The judgments and orders appealed from denying motions for a new trial should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event, and the orders denying the motions for a new trial on the ground of newly-discovered evidence reversed, with ten dollars costs and disbursements, and said motions granted. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Judgments and orders denying motions for a new trial reversed and new trial ordered, with costs to the appellant to abide the event. Orders denying motions for new trial on the ground of newly-discovered evidence reversed, with ten dollars costs and disbursements, and motions granted.